Exhibit 10.21

 

EXECUTION VERSION

 

[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]

 

===================================================================

 

PNMAC GMSR ISSUER TRUST,

as Issuer

 

and

 

CITIBANK, N.A.,

 as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

 as Administrator and as Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

--------------------------------------------------------------------------------

AMENDMENT NO. 2

Dated as of April 24, 2020

to the

AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

Dated as of February 28, 2018

--------------------------------------------------------------------------------

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES,

 SERIES 2016-MSRVF1

 

===================================================================

 

 



1




AMENDMENT NO. 2 TO AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

 

This Amendment No. 2 to the Amended and Restated Series 2016-MSRVF1 Indenture
Supplement (this “Amendment”) is dated as of April 24, 2020, by and among PNMAC
GMSR ISSUER TRUST, as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”), as
indenture trustee (the “Indenture Trustee”), PENNYMAC LOAN SERVICES, LLC, as
administrator (in such capacity, the “Administrator”) and as servicer (in such
capacity, the “Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as administrative agent (the “Administrative Agent”), and is consented to by
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB”), as the sole noteholder of
100% of the Series 2016-MSRVF1 Note (the “Noteholder”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Second Amended and Restated
Indenture, dated as of August 10, 2017 (as amended by Amendment No. 1 to the
Base Indenture, dated as of February 28, 2018, and by Amendment No. 2 to the
Base Indenture, dated as of August 10, 2018, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Base
Indenture”), the provisions of which are incorporated, as modified by that
certain Amended and Restated Series 2016-MSRVF1 Indenture Supplement, dated as
of February 28, 2018 (as amended by Amendment No. 1, dated as of August 10,
2018, and as may be further amended, restated, supplement or otherwise modified
from time to time, the “Series 2016-MSRVF1 Indenture Supplement”, and together
with the Base Indenture, the “Indenture”), among the Issuer, Citibank, the
Servicer, the Administrator and the Administrative Agent.  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Indenture;

 

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholder have agreed, subject to the terms and
conditions of this Amendment, that the Series 2016-MSRVF1 Indenture Supplement
be amended to reflect certain agreed upon revisions to the terms of the Series
2016-MSRVF1 Indenture Supplement;

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
with prior notice to each Note Rating Agency and the consent of the Majority
Noteholders of each Series materially and adversely affected by such amendment,
by Act of said Noteholders delivered to the Issuer, the Administrator, the
Servicer, the Administrative Agent and the Indenture Trustee, upon delivery of
an Issuer Tax Opinion (unless the Noteholders unanimously consent to waive such
opinion), for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, any Indenture Supplement;

 

WHEREAS, pursuant to Section 12.3 of the Base Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Base Indenture permitted by Article XII or the modifications thereby of
the trusts created by the Base Indenture, the Indenture Trustee will be entitled
to receive, and (subject to Section 11.1 of the

 





1




Base Indenture) will be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such amendment or Indenture Supplement is
authorized and permitted by the Base Indenture and that all conditions precedent
thereto have been satisfied (the “Authorization Opinion”); provided, that no
such Authorization Opinion shall be required in connection with any amendment or
Indenture Supplement consented to by all Noteholders if all of the Noteholders
have directed the Indenture Trustee in writing to execute such amendment or
Indenture Supplement;

WHEREAS, the Series 2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), was issued
to PennyMac Loan Services, LLC (“PLS”) pursuant to the terms of the Series
2016-MSRVF1 Indenture Supplement, and was purchased by CSCIB under the Master
Repurchase Agreement, dated as of December 19, 2016, by and among the
Administrative Agent, CSCIB, as buyer, and PLS, as seller (as amended, restated,
supplemented or otherwise modified from time to time, the “Series 2016-MSRVF1
Repurchase Agreement”), pursuant to which PLS sold all of rights, title and
interest in the Series 2016-MSRVF1 Note to CSCIB;

WHEREAS, pursuant to the Series 2016-MSRVF1 Indenture Supplement, with respect
to the Series 2016-MSRVF1 Note, any Action provided by the Base Indenture or the
Series 2016-MSRVF1 Indenture Supplement to be given or taken by a Noteholder
shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1 Note under the
Series 2016-MSRVF1 Repurchase Agreement;

WHEREAS, pursuant to Section 10 of the Series 2016-MSRVF1 Indenture Supplement,
the parties hereto may enter into an amendment to supplement, amend or revise
any term or provision of the Series 2016-MSRVF1 Indenture Supplement pursuant to
the terms and provisions of Section 12.2 of the Base Indenture with the consent
of the Noteholder of 100% of the Series 2016-MSRVF1 Note; and

WHEREAS, as of the date hereof, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the Series 2016-MSRVF1 Indenture
Supplement is hereby amended as follows:

Section 1. Amendment to the Series 2016-MSRVF1 Indenture Supplement.  The Series
2016-MSRVF1 Indenture Supplement is hereby amended by deleting the definition of
“Note Interest Rate” from Section 2 thereof in its entirety and replacing it
with the following:

“Note Interest Rate” means, with respect to any Interest Accrual Period, the sum
of (a) the greater of (i) LIBOR Rate and (ii) [*****] plus (b) the Margin.





2




Section 2. No Note Rating Agency.  As of the date hereof and prior to the
execution of this Amendment, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

Section 3. Waiver of Issuer Tax Opinion and Authorization Opinion.  Pursuant to
Section 12.2 of the Base Indenture and Section 10 of the Series 2016-MSRVF1
Indenture Supplement, the Noteholder hereby waives and instructs the
Administrative Agent and the Indenture Trustee to waive the provisions of
Section 12.2 of the Base Indenture and Section 10 of the Series 2016-MSRVF1
Indenture Supplement which require delivery of an Issuer Tax Opinion with
respect to this Amendment. Pursuant to Section 12.3 of the Base Indenture, the
Noteholder hereby waives and instructs the Administrative Agent and the
Indenture Trustee to waive the provisions of Section 12.3 of the Base Indenture
which requires delivery of an Authorization Opinion with respect to this
Amendment.

Section 4. Conditions to Effectiveness of this Amendment.  This Amendment shall
become effective upon the execution and delivery of this Amendment by all
parties hereto (the “Amendment Effective Date”).

Section 5. Consent and Acknowledgment.  By execution of this Amendment, CSCIB,
as Noteholder of 100% of the Series 2016-MSRVF1 Note, hereby consents to this
Amendment.  The Noteholder certifies that it is the sole Noteholder of the
Series 2016-MSRVF1 Note with the right to instruct the Indenture Trustee.  In
addition, the Noteholder certifies as to itself that (i) it is authorized to
execute and deliver this consent and such power has not been granted or assigned
to any other person, (ii) the Person executing this Indenture Supplement on
behalf of the Noteholder is duly authorized to do so, (iii) the Indenture
Trustee may conclusively rely upon such consent and certifications, (iv) the
execution by Noteholder of this Amendment should be considered an “Act” by
Noteholders pursuant to Section 1.5 of the Base Indenture, and (v) it
acknowledges and agrees that the amendments effected by this Amendment shall
become effective on the Amendment Effective Date.

Section 6. Representations and Warranties.  The Issuer hereby represents and
warrants to the Indenture Trustee, the Administrative Agent and the Noteholder
that as of the date hereof it is in compliance with all the terms and provisions
set forth in the Indenture on its part to be observed or performed remains bound
by the terms thereof, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 9.1 of the Base Indenture.

Section 7. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Indenture shall continue to be, and shall remain, in full force
and effect in accordance with its terms and the execution of this Amendment.

Section 8. No Recourse.  It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Savings
Fund Society, FSB (“WSFS”), not individually or personally but solely as Owner
Trustee of the Issuer under the Trust Agreement, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
warranties, undertakings and agreements herein made on the part of the Issuer is
made and intended not as personal representations, warranties, undertakings and
agreements by WSFS but is made and intended for the purpose of binding only the
Issuer, (c)





3




nothing herein contained shall be construed as creating any liability on WSFS,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) WSFS has made no investigation as to the accuracy or completeness of
any representations or warranties made by the Issuer in this Amendment and (e)
under no circumstances shall WSFS be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

Section 9. Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 10. GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11. Counterparts.  The Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 12. Entire Agreement.  The Indenture, as amended by this Amendment,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and fully supersedes any prior or contemporaneous
agreements relating to such subject matter.

Section 13. Recitals.  The recitals and statements contained in this Amendment
shall be taken as the statements of the Issuer, and the Indenture Trustee does
not assume any responsibility for their correctness.  The Indenture Trustee does
not make any representation as to the validity or sufficiency of this Amendment
(except as may be made with respect to the validity of its own obligations
hereunder.)  In entering into this Amendment, the Indenture Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of, or affecting the liability of or affording protection to it.

 [Signature Pages Follow]

 

 



4




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

 

By:

/s/ Shaheen Mohajer

 

Name:

Shaheen Mohajer

 

Title:

Vice President

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to A&R Series 2016-MSRVF1 Indenture
Supplement]




 

PENNYMAC LOAN SERVICES, LLC, as Servicer and as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

Name:

Pamela Marsh

 

Title:

Senior Managing Director and Treasurer

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to A&R Series 2016-MSRVF1 Indenture
Supplement]




 

CITIBANK, N.A., as Indenture Trustee, and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

Valerie Delgado

 

Title:

Senior Trust Officer

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to A&R Series 2016-MSRVF1 Indenture
Supplement]




 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to A&R Series 2016-MSRVF1 Indenture
Supplement]




 

CONSENTED TO BY:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Noteholder of 100% of the Series
2016-MSRVF1 Note

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

Name:

Margaret Dellafera

 

Title:

Authorized Signatory

 

[PNMAC GMSR ISSUER TRUST – Amendment No. 2 to A&R Series 2016-MSRVF1 Indenture
Supplement]

